internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index no control no tam-114662-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved no conference held issue whether a self-unloading automobile truck body sold by the taxpayer is subject_to the retailers tax on truck bodies imposed by sec_4051 of the internal_revenue_code conclusion the self-unloading automobile truck body sold by the taxpayer is subject_to the retailers tax on truck bodies imposed by sec_4051 this technical_advice_memorandum revokes the technical_advice_memorandum issued to the taxpayer dated date tam this technical_advice_memorandum is effective from the date of its issuance see dollar_figure of revproc_99_2 1999_1_irb_73 facts the taxpayer is a farm equipment dealer that sells self-unloading automobile truck bodies at retail the bodies in question haul seed potatoes sugar beets grain and other farm products each body has a full-length variable speed conveyor belt that is designed to support and unload the cargo a hydraulically-operated rear district_director discharge door to control the discharge rate of the cargo and a hydraulic unit that is capable of powering the unloading system and which is activated by a power take-off unit the support and unloading system of the body is elaborate and considerably more expensive than the stationary bed of a standard body the sales literature emphasizes the versatility of the body for uses such as transporting crops to market the taxpayer received a technical_advice_memorandum dated date tam that held that these bodies were exempt under sec_4053 law and analysis sec_4051 imposes a tax on the first_retail_sale of automobile truck bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed a b c d e to process seed feed or fertilizer for use on farms to haul feed seed or fertilizer to and on farms to spread feed seed or fertilizer on farms to load or unload feed seed or fertilizer on farms or for any combination of the foregoing revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies equipped with heavy-duty unloading equipment and used primarily for hauling feed seed or fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 now sec_4053 the ruling states that the elaborate and expensive unloading equipment built into the bodies and the modifications required to accommodate the unloading systems make it impractical to purchase the bodies for use other than in hauling seed feed or fertilizer to and unloading it on farms the equipment included heavy duty mechanical or pneumatic unloading equipment that formed an integral part of the bodies the mechanical system employed conveyors or augurs that unloaded from the top of the bodies the pneumatic system employed blowers and a hose and usually unloaded from the bottom and rear of the body revrul_75_462 1975_2_cb_419 holds that a dump truck designed for and primarily used in hauling grain sugar and beets from the field to points on or off the district_director farm and that may also be used to haul fertilizer over the highway to the farm is not exempt from tax under the provisions of sec_4063 the ruling states that highway bodies used for general hauling of feed seed or fertilizer over the highway are subject_to the manufacturers excise_tax unless they have specific features that indicate they are primarily designed to haul those items to and on farms the ruling further states that although the bodies carry feed and fertilizer they do not have specific features that indicate they are primarily designed to haul feed and fertilizer to and on farms section dollar_figure of revproc_99_2 provides that a holding that modifies or revokes a prior technical_advice_memorandum will be applied retroactively with one exception if the new holding is less favorable to the taxpayer than the earlier one it is generally not applied to the period when the taxpayer relied on the prior holding in situations involving continuing transactions the exemption from tax provided by sec_4053 does not extend to truck bodies designed for general use even though the bodies may be capable of hauling feed seed or fertilizer to and on farms and or performing a combination of the other purposes described in sec_4053 to be exempt a body must be primarily designed for one or a combination of the purposes described in sec_4053 unlike the bodies described in revrul_69_579 which would not be purchased for use other than in hauling feed seed or fertilizer the bodies here are designed for general hauling of farm cargo such as potatoes beets and grain in this connection the bodies' multipurpose design is emphasized in the taxpayer's literature the mere presence of a conveyor belt and powered rear discharge door to facilitate unloading does not establish that a body was primarily designed for an exempt_purpose under sec_4053 these features are equally useful for unloading a crop at market as emphasized in the sales literature and for other purposes in this respect we note that these bodies do not have built into them substantial integrated features relating to an exempt_purpose under sec_4053 thus the bodies are functionally similar to the bodies described in revrul_75_462 in that they are not primarily designed to haul feed seed or fertilizer accordingly the bodies are not exempt from tax under sec_4053 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted - e n d -
